Evans, Judge,
concurring specially. I believe the words “State-aid roads or highways” as used in Code Ann. § 68-1670 (a-15) (Ga. L. 1953, Nov. Sess. pp. 556, 598) mean State-aid roads or State-aid highways; that is, that whether it is a road or highway the law requires- that it be one in the State system of “State-aid roads or highways.” While the evidence in the record on this point is slight, this court may take judicial notice of the maps filed as authoritative records of the State-aid Road System as required by the General Assembly by Code § 95-1608. The courts have taken judicial notice of said engineers’ report and maps in Jordan v. State, 212 Ga. 337, 340 (92 SE2d 528), and this case has been followed in Williams v. State, 96 Ga. App. 833 (1c) (101 SE2d 747). Thus, taking judicial notice of such map of State-aid roads, as filed in the office of Secretary of State on March 6, 1967, the road referred to by the evidence in this case at the point where the collision occurred shows same to be a part of the State-aid system (State Highway System and Connections). I concur specially in Headnote 1 and in the judgment of affirmance.